DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claim 1 recites the activations comprising activations at the respective nodes for the given item within the data and for one or more other items within the data; calculating p-values corresponding to the respective nodes, wherein the p-value for a given node represents a proportion of the activations at the given node for the other items which are greater than the activations at the given node for the given item; determining at least one score at least in part by scanning for a subset of the respective nodes which maximizes a statistical scoring function applied to the corresponding p-values [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, Claim(s) 2-18 recite(s) wherein determining at least one score comprises determining a respective score for each inner layer of the autoencoder.  wherein the statistical scoring function comprises one or more non- parametric scan statistics (NPSS) satisfying a linear-time subset scanning (LTSS) property.  wherein the scanning comprises: sorting nodes by corresponding p-values, where Nis a total number of nodes sorted; and for each value k between 1 and N, determining: a subset Sk of k nodes with smallest p-values of the N nodes; and a threshold ak equal to a largest p-value of the k nodes within the subset Sk.  wherein the statistical scoring function comprises a log-likelihood ratio statistic.  further comprising computing one or more performance metrics at least in part by aggregating the at least one score, the one or more performance metrics comprising at least one of precision, recall, detection power, area under curve, and receiver operating characteristic.  wherein the visualization comprises one or more tailored mitigation actions suggested when a risk score exceeds a threshold.  information regarding which items within the input data are anomalous coupled with an indication of potential malicious intent. indicates which of the respective nodes cause the given item to be detected as anomalous.  wherein calculating the p-values comprises calculating p-value ranges using at least one of conditional, one-tailed, and two-tailed tests.  at least one of spectral co- clustering and lucid neuron groups.  dimensionality reduction using at least one of principal component analysis (PCA) and t-distributed stochastic neighbor embedded (t-SNE).  unsupervised clustering in latent representation space of the autoencoder.  wherein the clustering comprises use of at least one of a one-class support vector machine and a local outlier algorithm.  wherein the subset scanning is over at least one of an activation space and a representation error space of the autoencoder.  wherein the given item is anomalous when generated by at least one of an adversarial attack and an annotation error.  wherein the input data comprises at least one of image data, audio data, video data, and tabular data. [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
Independent Claim 19, 20 recites the activations comprising activations at the respective nodes for the given item within the data and for one or more other items within the data; to calculate p-values corresponding to the respective nodes, wherein the p-value for a given node represents a proportion of the activations at the given node for the other items which are greater than the activations at the given node for the given item; to determine at least one score at least in part by scanning for a subset of the respective nodes which maximizes a statistical scoring function applied to the corresponding p- values [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a memory; and at least one processor coupled to the memory, the processor being operative:; Examiner interprets these limitations to be merely using generic structure as a tool to perform an abstract idea);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. extracting activations at respective nodes of an autoencoder trained on the data; providing a visualization of at least the given item within the input data to a human user; wherein the visualization is provided to the human user through at least one of augmented reality and virtual reality.  wherein the visualization comprises. Examiner interprets these limitations to be acquiring output data (i.e. activations) from a pre-trained autoencoder/neural network and displaying a result (i.e. visualization) to the user. Examiner interprets the limitations to be insignificant extra-solution activity to facilitate the identified abstract idea.); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 for evidence).


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach calculating p-values corresponding to the respective nodes, wherein the p-value for a given node represents a proportion of the activations at the given node for the other items which are greater than the activations at the given node for the given item; determining at least one score at least in part by scanning for a subset of the respective nodes which maximizes a statistical scoring function applied to the corresponding p-values of claims 1, 19, 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
RYAN ET AL. (US 2020/0387797) teaches UNSUPERVISED OUTLIER DETECTION IN TIME-SERIES DATA;
RYAN ET AL. (US 2019/0379589) teaches PATERN DETECTION IN TIME-SERIES DATA;
HEIMANN ET AL. (US 10,685,293) teaches METHODS AND SYSTEMS FOR ANALYZING CYBERSECURITY THREATS;
EBERHARDT, III ET AL. (US 2013/0198119) teaches APPLICATION OF MACHINE ELARNING BAYESIAN NETWORKS TO DETECTION OF ANOMALIES IN COMPLEX SYSTEMS;
AMIRI ET AL. (US 10,819,724) teaches SYSTEMS AND METHODS FOR CYBERBOT NETWORKS DETECTION;
MILLER ET AL. (US 2019/0188212) teaches PRIORITIZED DETECTION AND CLASSIFICAITON OF CLUSTERS OF ANOMALOUS SAMPELS ON HIGH-DIMENSIONAL CONTINUOUS AND MIXED DISCRETE/CONTINUOUS FEATURE SPACES.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864